Citation Nr: 0813380	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  02-18 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
evaluated as 30 percent disabling from September 29, 2000 and 
as 60 percent disabling from June 28, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.

In June 2004, the veteran cancelled a Travel Board Hearing 
scheduled for that month.  The veteran has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2007).

The veteran's appeal was previously before the Board in 
October 2006, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period beginning September 29, 2000 and ending 
June 27, 2004, pulmonary function testing does not show 
forced expiratory volume in one second (FEV-1) of 40 to 55 
percent of predicted value, a ratio of FEV-1 to forced vital 
capacity (FVC) of between 40 to 55 percent; a Diffusion 
Capacity of the Lung for Carbon Monoxide by Single Breath 
Method ((DLCO (SB)) of 40 to 55 percent predicted; or, a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

2.  For the period beginning June 28, 2004, pulmonary 
function testing does not show FEV-1 less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40 percent predicted; nor is maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo (echocardiogram) or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy shown.


CONCLUSIONS OF LAW

1.  For the period beginning September 29, 2000 and ending 
June 27, 2004, the criteria for an evaluation higher than 30 
percent for chronic bronchitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6600 (2007).

2.  For the period beginning June 28, 2004, the criteria for 
an evaluation higher than 60 percent for chronic bronchitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6600 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

The veteran's chronic bronchitis is currently rated as 30 
percent disabling from September 29, 2000 to June 27, 2004, 
and 60 percent disabling beginning June 28, 2004 under the 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 6600.  A 
30 percent rating requires Forced Expiratory Volume in one 
second (FEV-1) of 56 to 70 percent, or; FEV-1/Forced Vital 
Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
(DLCO (SB)) 56 to 65 percent predicted.  A 60 percent rating 
is warranted for bronchitis with FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  The 
highest, or 100 percent scheduler rating, requires FEV-1 less 
than 40 percent of predicted value, or; FEV-1/FVC less than 
40 percent, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo 
(echocardiogram) or cardiac catheterization), or; episode(s) 
of acute respiratory failure, or; requires outpatient oxygen 
therapy.

The veteran was originally granted service connection for 
chronic bronchitis in an October 1959 RO rating decision.  An 
evaluation of 10 percent was assigned, effective July 31, 
1959.

In September 2000, the veteran filed a claim for an increased 
rating for his service-connected chronic bronchitis.  In 
response to his claim, he was afforded a VA respiratory 
examination in October 2001.  At that time, the veteran 
reported having 3 episodes per year of acute exacerbations 
and complained of dyspnea on exertion when climbing three 
flights of stairs.  The examiner described the veteran's 
lungs as having decreased breath sounds in all lung fields 
with occasional "bronchi" and expiratory crackles.  
Pulmonary function tests conducted at that time showed forced 
expiratory volume in one second (FEV-1) of 75 percent 
predicted pre-bronchodilator and 78 percent predicted post-
bronchodilator, and forced expiratory volume in vital 
capacity (FEV1/FVC) of 66 percent pre-bronchodilator and 67 
percent post-bronchodilator.  The interpretation was moderate 
obstructive ventilatory impairment, responsive to 
bronchodilator therapy, and moderate air trapping.

Other pulmonary function tests conducted in October 2001 
showed forced expiratory volume in one second (FEV-1) of 56.6 
percent predicted pre-bronchodilator and 59.3 percent 
predicted post-bronchodilator, and ratio of forced expiratory 
volume in one second to forced vital capacity (FEV1/FVC) of 
66 percent pre-bronchodilator and 67 percent post-
bronchodilator.  

In a December 2001 rating decision, the RO granted the 
veteran an increased rating of 30 percent for his service-
connected chronic bronchitis, effective September 29, 2000.  
The veteran appealed this decision and in response, was 
afforded VA respiratory examinations in January 2003 and June 
2004.

On VA examination in January 2003, the veteran complained of 
daily episodes of shortness of breath and chest tightness and 
reported using a combivent inhaler and albuterol for 
respiratory therapy.  Pulmonary function tests conducted at 
that time showed forced expiratory volume in one second (FEV-
1) of 66 percent predicted pre-bronchodilator, and actual 
forced expiratory volume in vital capacity (FEV1/FVC) of 72 
percent pre-bronchodilator.  

On VA examination in June 2004, the veteran complained of 
constant dry cough, dyspnea on exertion upon climbing a 
flight of stairs and shortness of breath on minimal efforts 
that relieved partially with inhalers.  Pulmonary function 
tests dated July 9, 2004 revealed FEV-1 of 46.3 percent 
predicted pre-bronchodilator and 51.6 percent predicted post-
bronchodilator, and actual FEV1/FVC of 66 percent pre-
bronchodilator and 69 percent post-bronchodilator.  The 
examiner's diagnosis was moderate obstructive ventilatory 
impairment, responsive to bronchodilator, with severe air 
trapping.  The examiner also noted that in comparison with 
January 31, 2003 test results, airflow obstruction had 
worsened by 130ml as well as air trapping.

In an April 2005 rating decision, the RO granted the veteran 
an increased rating of 60 percent for his service-connected 
chronic bronchitis, effective June 28, 2004.

In accordance with an October 2006 Board remand, the veteran 
was afforded his most recent VA respiratory examination in 
December 2006.  At that time, the veteran reported a history 
of asthma, cough, wheezing, dyspnea, chest pain, swelling and 
periods of incapacitation.  On physical examination, the 
examiner found decreased breath sounds, rhonchi, wheezing, 
dry crackles and decreased respiratory sounds and dullness to 
percussion in the left lung base.  

The Board, in its October 2006 remand, also indicated that 
the veteran's previous VA examinations did not test the 
veteran's DLCO (SB) or maximum exercise capacity, and 
accordingly, the RO was directed to schedule the veteran for 
an examination which would include those tests as well.  The 
veteran was scheduled for the indicated pulmonary function 
tests in March 2007, but he failed to appear for the 
examination.  The Board has not received any correspondence 
from the veteran since March 2007, explaining why he did not 
appear for the scheduled examination.  Instead, in the March 
2008 Informal Hearing Presentation, the veteran's 
representative requests that the veteran's pulmonary function 
test examination be rescheduled, contending that "having two 
separate examinations for a seventy-two year old man with a 
service-connected disability ... of sixty percent is 
inconvenient and unreasonable."  While it is unfortunate 
that the pulmonary function testing and the examination were 
not scheduled for the same day, which certainly would have 
been more convenient for the veteran, the representative has 
not provided any explanation for the veteran's failure to 
appear for the testing scheduled in March 2007.  In the 
absence of a showing of good cause for failure to appear, the 
March 2007 testing will not be rescheduled.  See 38 C.F.R. 
§§  3.158 and 3.655.

The Board finds that the veteran's chronic bronchitis does 
not warrant a rating higher than 30 percent for the period 
beginning September 29, 2000 and ending June 27, 2004, nor 
does it warrant a rating higher than 60 percent for the 
period beginning June 28, 2004.  The medical evidence of 
record does not show that between September 29, 2000 and June 
27, 2004, there was FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; (DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  FEV-1 was between 
56.6 percent predicted and 78 percent predicted, and FEV-
1/FVC was between 66 percent and 72 percent.  The medical 
evidence of record also does not show that for the period 
beginning June 28, 2004, there was FEV-1 less than 40 percent 
of predicted value, or; FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo (echocardiogram) or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  As 
discussed above, pulmonary function tests from July 2004 show 
FEV-1 of 46.3 percent predicted pre-bronchodilator and 51.6 
percent predicted post-bronchodilator, and actual FEV1/FVC of 
66 percent pre-bronchodilator and 69 percent post-
bronchodilator, and VA outpatient treatment records dated 
from October 2005 to September 2006 show a history of FEV-1 
of only 58 percent.

Extraschedular Ratings

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2007).

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service- 
connected chronic bronchitis.  But, as discussed above, the 
presence of findings meeting the schedular criteria for an 
increased rating has not been shown.  In addition, it has not 
been shown that the service- connected chronic bronchitis, 
alone, has required frequent periods of hospitalization or 
produced marked interference with the veteran's employment.  
For these reasons, the assignment of an extraschedular rating 
for the veteran's chronic bronchitis is not warranted.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in September 2001, prior to the 
initial adjudication of the veteran's claim, and in the 
October 2002, April 2005 and January 2006 statements of the 
case, the RO sent the veteran letters informing him of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although the letters did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, they all informed him 
of the evidence that would be pertinent and that he should 
submit such evidence or provide the RO with the information 
and any authorization necessary for the RO to obtain the 
evidence on his behalf.  Therefore, he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  

The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).  

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the June 2007 supplemental statement of the case.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

The Board acknowledges that the notice provided in 2001, 
2002, 2005 and 2006 did not cover all of the elements of the 
notice required by the recent Vazquez-Flores decision.  
Nonetheless, the Board concludes that the veteran was not 
prejudiced in this instance, as the notice suggested types of 
evidence, including both medical and lay evidence, that could 
support the veteran's claim for increase, and the veteran was 
given the specific rating criteria in the statement of the 
case and supplemental statements of the case.  Therefore, he 
had actual notice of the rating criteria to be applied to the 
disability at issue.  The veteran also provided specific 
information concerning his disabling manifestations during 
the course of his claim and appeal.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were not prejudicial to the veteran.


ORDER

For the period beginning September 29, 2000 and ending June 
27, 2004, a rating in excess of 30 percent for chronic 
bronchitis is denied.

For the period beginning June 28, 2004, a rating in excess of 
60 percent for chronic bronchitis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


